Exhibit 10.4

 

 

[ex10-5img001.gif]

 

November 1, 2016

 

Richard Ogawa

delivered via email

 

 

 

Dear Richard:

 

I am pleased to inform you that the Compensation Committee of our Board of
Directors (the “Committee”) has approved amendments to your existing Inphi
Corporation Change of Control Severance Agreement made and entered into
effective as of April 22, 2013 (the “Agreement”). Specifically, subject to your
agreement to a change to the definition of “Involuntary Termination,” the
severance payable to you upon an Involuntary Termination in connection with a
Change of Control will be increased to provide vesting acceleration with respect
to 100% of your outstanding equity compensation. (Previously, such severance
included vesting acceleration with respect to 50% of your outstanding equity
compensation.) Your cash severance is not being modified.

 

The Committee has approved the following amendments to the Agreement:

 

 

1.

Section 1(c)(i) of the Agreement (the first prong of the definition of
Involuntary Termination) shall be replaced in its entirety as follows:

 

“(i) without Executive’s express written consent, the assignment to Executive of
duties or responsibilities inconsistent with Executive’s education and
experience;”.

 

 

2.

Section 4(a)(iii) shall be replaced in its entirety as follows:

 

“(iii) acceleration of the vesting and exercisability of 100% of Executive’s
options, stock appreciation rights, restricted shares and stock units with
respect to the Company or its successor, or the parent of either, to the extent
outstanding on the Termination Date, or of any deferred compensation into which
Executive’s stock options, stock appreciation rights, restricted shares or stock
units were converted upon the Change of Control (the “Equity Awards”); provided,
however, that notwithstanding any contrary term of the Equity Award agreement,
if Executive is entitled to accelerated vesting as a result of an Involuntary
Termination within three (3) months prior to a Change of Control: (x) the
portion of the Equity Award subject to such accelerated vesting shall not be
forfeited or terminated upon the Termination Date pending the Change of Control,
(y) the accelerated vesting shall be deemed to take place immediately prior to
the effective date of the Change of Control; and (z) the period within which the
Equity Award may be exercised following the Termination Date, if applicable,
will expire no less than one (1) month following the effective date of the
Change of Control (but no later than the expiration of the term of the Equity
Award); and”.

 

Inphi Corporation

2953 Bunker Hill Lane, Suite 300, Santa Clara, CA 95054

408-217-7300 ● Fax 408-217-7350 ● www.inphi.com 

 

 
 

--------------------------------------------------------------------------------

 

 

Except as specifically modified by this letter, the Agreement shall remain in
full force and effect in accordance with its terms.

 

To indicate your understanding and acceptance of the modifications to the
Agreement, please sign below and return a signed copy of this letter to Mona
Taylor no later than November 4, 2016. If Mona Taylor does not receive a signed
copy of this letter by November 4, 2016, this letter shall be without force or
effect and the Agreement shall continue as is, unmodified.

 

I appreciate your efforts on behalf of Inphi Corporation, and I look forward to
our future success.

 

 

 

 

 

 

Sincerely

 

 

 

 

 

 

 

/s/ Ford Tamer

 

 

 

Dr. Ford Tamer

 

 

 

President, Chief Executive Officer

and Director

 

  

 

Agreed to and acknowledged by: /s/ Richard Ogawa on November 2, 2016.

   signed

 

 2